Per Curiam.

The objection now raised against the admission of parol proof of the execution, comes too late; it would have been valid, had it been made on the trial, but no such objection appears to have been made, and we cannot intend, for the purpose of reversing a judgment, that this framed the ground of the motion of a nonsuit. All intendments ought to be in support of the judgment. The constable doubtless acted in good faith, and in obedience to what he supposed competent authority, in discharging Minkler, yet this will not excuse him. The justice had no authority, in his official character, to order the prisoner discharged, and no special power for that purpose appears to have been given by the plaintiff in the execution. It was, therefore, an act altogether unauthorized, and will not excuse the constable.
Judgment reversed.